Citation Nr: 0311569	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as a residual of inservice surgery for the 
removal of a service-connected pilonidal cyst.  

2.  Entitlement to service connection for disorders of the 
jaw, neck and chest, claimed as residuals of a shell fragment 
wound.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pilonidal cyst.  

4.  Entitlement to an increased compensable rating for left 
eye corneal scars, residuals of a shell fragment wound.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
August 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
RO, which assigned an increased, 10 percent evaluation for 
the veteran's service-connected pilonidal cyst, and denied 
the remaining benefits sought on appeal.  

The veteran was afforded hearings both at the RO in November 
2000 and before the undersigned member of the Board sitting 
at the RO in July 2002.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant, existing, and available evidence identified by the 
veteran, and provided him appropriate VA medical examinations 
in an effort to assist him in substantiating his claims for 
VA benefits.  

2.  Many, but not all, of the veteran's service medical 
records are presumed destroyed in a fire at the National 
Personnel Records Center, but his service medical treatment 
history has been largely reconstructed from secondary 
sources.  

3.  In August 1951 the veteran developed a pilonidal cyst 
between his upper buttocks, which was excised and drained 
without complication; no further treatment or residual was 
noted on separation physical examination in August 1953.  

4.  No low back injury, surgery or residual thereof, is shown 
in service other than the excision and draining of a service-
connected pilonidal cyst of the upper buttocks; no low back 
disorder was noted or shown on separation physical 
examination in August 1953.  

5.  The post-service VA and private medical evidence 
demonstrates the veteran's treatment and diagnosis of various 
low back disorders from approximately September 1990, many 
years after, and unrelated to, his prior military service.  

6.  No jaw, neck or chest injury or shell fragment wound is 
shown in service or on separation physical examination in 
August 1953.  Post-service medical evidence shows no current 
jaw disorder, and treatment for neck and chest pain following 
a motor vehicle accident in December 1995, many years after 
his military service.  

7.  Service-connected pilonidal cyst is manifested by 
complaints of some tenderness in the area of the 1951 
pilonidal cystectomy, with subjective complaints of greater 
pain which do not coincide with the physical findings 
observed on VA examination.  

8.  Service-connected left eye corneal scar, residual of a 
shell fragment wound, is demonstrated to exist on slit lamp 
examination, but is not shown by qualified medical evidence 
to be manifested by any associated symptomatology or visual 
impairment, including unrelated and bilateral cataracts and 
blepharitis.  


CONCLUSIONS OF LAW

1.  A low back disorder, claimed as a residual of service-
connected pilonidal cystectomy (upper buttocks), was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).  

2.  Disorders of the jaw, neck and chest, claimed as 
residuals of a shell fragment wound, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

3.  The criteria for an evaluation in excess of a 10 percent 
rating for service-connected pilonidal cyst are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.2, 4.7 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7804 (effective prior to Aug. 30, 2002 
and on/after Aug. 30, 2002).

4.  The criteria for a compensable evaluation for service-
connected corneal scars, left eye, residuals of shell 
fragment wound, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 
4.84A, Diagnostic Codes 6009-6079 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  That is, the veteran was provided adequate 
VA examinations, in most cases a number of times for each 
disorder or claimed disorder: scar, spine and eye 
examinations were conducted in December 2000, with additional 
nexus medical opinion addenda dated in January 2001.  
Additionally, all available and identified private and VA 
treatment records have been obtained or received by VA, 
including those from the VA medical center in Syracuse, New 
York.  While the veteran testified at his July 2002 Travel 
Board hearing that a chest x-ray was to be performed in 
August 2002, the Board notes that 


not only is the statement speculative as to future treatment, 
but the evidence of record already includes several chest x-
ray studies, including those dated in December 1993 and April 
2001.  The Board finds that VA has met its duty to assist.  

VA has also met VCAA's notice requirements: A June 2000 
statement of the case (SOC) and a June 2001 and April 2002 
rating decision and supplemental statements of the case 
(SSOCs) clearly explain why the evidence submitted to date 
does not support the claims on appeal.  The veteran was 
afforded a Travel Board hearing in July 2002 at which time he 
expressed an understanding of the evidentiary requirements 
necessary to support successful claims of service connection 
and increased ratings.  Thus the above development, 
communications and appeal process indicate that both the duty 
to assist and notice provisions of VCAA have been met in this 
case.  Notice of VCAA was issued to the veteran in August 
2001, and both this letter and the SSOCs advised the veteran 
that VA would request and obtain copies of all records the 
veteran could adequately identify, and VA has done so.  
Further development would serve no useful purpose.  See 
Quartuccio v Principi, 16 Vet. App. 183, 187 (2002).  


Service Connection For Low Back, Jaw, Neck and Chest 
Disorders.

Service connection may be established for a chronic disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d) (2002).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient 


observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement for evidentiary showing 
of continuity of symptomatology.  Rather, continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, then shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

The veteran has repeatedly expressed a desire that VA 
recognize his Korean Conflict combat and recent award of the 
Purple Heart Medal.  The Board notes that in July 2002 the 
Army Board for Correction of Military Records approved the 
veteran's request that his service military records include 
notation that he was awarded or authorized the Purple Heart 
Medal.  The Board adds that the veteran has a Combat Infantry 
Badge, which, alone, is indicative of combat.  Accordingly, 
it is conceded that the veteran had combat during the Korean 
Conflict, and that consideration of 38 U.S.C. § 1154(b) is 
appropriate.  

The Board notes that 38 U.S.C.A. § 1154(b) provides that in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2002).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  

The veteran asserts, and he testified at his Travel Board 
hearing in July 2002, that his inservice left eye injury, of 
which he is service connected for left eye corneal scars, 
residual of a shell fragment wound, also included injuries of 
the jaw, neck, chest and back.  He also asserts, apparently in 
the alternative, that his inservice pilonidal cystectomy was 
much more serious than recognized at VA, and that it included 


surgery near the spinal cord, and that residuals of this 
inservice surgery caused his current low back disorders.  The 
veteran appears to argue that as a combat veteran, VA is 
required to accept his version of inservice events and 
surgery, particularly in light of the fact that most of his 
service medical records are unavailable, as detailed below.  

In the instant case, the veteran's statement as to the 
severity of his 1951 pilonidal cystectomy, to include low 
back residuals due to the surgery so close to the lumbosacral 
spine, as well as his statements as to having received shell 
fragment wounds to the jaw, neck, chest and low back, are 
squarely contradicted by the existing service medical records 
and reconstructed records, as well as the VA and private 
post-service medical evidence of record.  Thus, the Board 
finds that the veteran's statements of additional 
undocumented inservice injury and severity of inservice 
pilonidal "surgery" are not credible.  Accordingly, the 
Board need not find that these statements of the veteran are 
not consistent with the demonstrated circumstances of his 
service, within 38 U.S.C.A. § 1154(b).  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence, 
including the testimony of a veteran, in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

In finding so, the Board notes that while most of the 
veteran's original service medical records were apparently 
lost in the 1973 fire at the National Personnel Records 
Center (NPRC), the veteran's service medical records are not 
unavailable.  Rather, one important record is on file-the 
original report of physical examination at separation from 
service in August 1953 is on file.  The Board also notes that 
VA and the RO were unusually successful in reconstructing the 
veteran's service medical records from secondary sources, 
including the Office of the Surgeon General, Department of 
the Army (SGO).  Under the case law of the United States 
Court of Appeals for Veterans Claims (Court), "where service 
medical records are presumed destroyed, . . . the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
accordingly finds 


that while some of the veteran's service medical records are 
available, VA has met the burden under O'Hare.  In finding 
so, the Board notes that the O'Hare case does not establish a 
heightened "benefit of the doubt," but rather only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  The case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  

In June 1996, the RO received seven SGO reports showing 
treatment of the veteran in September 1950, October 1950, 
April 1951, May 1951, July 1951, August 1951, and January 
1952.  These records show treatment regarding the central 
matters on appeal-the veteran's treatment in September 1950 
for a left eyelid laceration, and a pilonidal cystectomy in 
August 1951.  SGO records for September 1950 show that the 
veteran sustained a lacerated eyelid from a enemy grenade 
fragment, with specific notation that there was no nerve or 
artery involvement, and no other injuries.  He was observed 
at the local infirmary for four days.  Treatment involving 
the left eye itself is not shown, nor is treatment for any 
part of the eye other then the left eyelid.  Similarly, these 
records show no treatment for any other part of the face, 
jaw, neck, chest or back-as claimed by the veteran on 
appeal.  SGO records detail treatment in October 1950, April 
1951, May 1951, July 1951 and January 1952, which are not 
pertinent to the claims and assertions on appeal.  SGO 
records for August 1951 show that the veteran has 
hospitalized in Japan where an incision was made on a 
pilonidal cyst of the upper buttocks so it could be allowed 
to drain.  The report indicates that an "incision" was made 
on the cyst, allowing it to "drain[]" and, thus, tends to 
contradict the veteran's assertion on appeal that he 
underwent major surgery which somehow involved damage to the 
lumbosacral spine.

In regard to the veteran's assertion of low back surgery, of 
primary note is that the veteran's service medical 
examination report at separation from service in August 1953 
shows no residual of any inservice injury, disease, surgery 
or disorder-


including those shown above by the SGO's records.  Upon 
examination of the veteran, the examiner specifically noted 
that the veteran had had "[n]o serious injuries, operations 
or diseases."  The Board observes that the notation amounts 
to a medical opinion, which requires all due consideration on 
appeal.  Additionally, the service medical examiner noted 
that the veteran was hospitalized for one day in Japan in 
March 1951 for an operation for left eye shrapnel, and that 
he was again hospitalized in Japan in August 1951 for an 
operation regarding a cyst of the upper rectum.  
Additionally, the medical examiner noted that there were, 
"[n]o complaints of a medical nature at the time of this 
examination."  Moreover, the veteran's physical profile and 
physical category at separation were considered to be of the 
highest value-"1" and "A" respectively.  

Given the above service medical record and SGO reports, the 
Board finds that the documented medical opinions and medical 
conclusions of an inservice medical examiner clearly tend to 
demonstrate that the veteran sustained "no serious injuries, 
operation or diseases" while in service, and that his 
pilonidal cystectomy and left eyelid wound injuries were 
limited to those areas and not other parts of the body, and 
that these were very minor in nature, if not resolved 
completely, upon the veteran's physical examination at 
separation from service in August 1953.  The Board concludes 
that this combat veteran's undocumented and contradicted 
statements of inservice injury and greater inservice 
impairment are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The veteran also supports his assertions of greater inservice 
left eye impairment, secondary pilonidal cyst disability, and 
related jaw, neck, chest and back disorders, with post-service 
VA and private treatment records dated many years after 
service, without any medical nexus opinion evidence relating 
any current disorder with his prior service.  The Board has 
reviewed the voluminous medical evidence in detail.  These 
records show recent, post-service  treatment for various back, 
neck, head, chest and left eye disorders without any medical 
nexus evidence relating any current disorder to the veteran's 
prior military service, an incident therein, or to a service-
connected disability.  Additionally and significantly, the 
veteran agrees with the 


Board's assessment of this evidence, as he testified at the 
Travel Board hearing that no physician has ever told him that 
any of his current non-service-connected disorders is due to 
his prior military service.  The Board agrees.  

Specifically, private and VA treatment records, dated from 
1990 to the present, include a computerized tomography (CT) 
scan of July 1990 which revealed no abnormality of the upper 
portions of the orbits, paranasal sinuses, or temporal bones, 
with no evidence of any edema, mass effect, or atrophy, no 
evidence of extra-axial fluid collection or hemorrhage.  The 
CT scan was thought to be normal in all regards.  Records from 
The House of Good Samaritan show that these tests were ordered 
to rule out a suspected stroke.  For clarity, it is noted at 
this point that a December 1995 x-ray of the skull was, 
similarly, negative for any abnormality.  

A Social Security Administration (SSA) letter dated in 
November 2000 shows that the veteran has been disabled for SSA 
purposes from June 1990 on account of the late effects of 
cerebrovascular disease.  

Private and VA treatment records also show initial diagnosis 
and treatment for low back disorders from September 1990 to 
the present.  Specifically, private treatment records of 
September and October 1990 show that the veteran was diagnosed 
with spinal stenosis, as well as degenerative disc changes at 
the L4-5 level as evidenced by disc space narrowing.  Note was 
also made of a hemangioma involving the L4 vertebral body, a 
finding which was also noted years later in December 1994.  
Chest x-ray studies of November 1990 were negative for any 
chest abnormality.  Records also show treatment for chronic 
obstructive pulmonary disease (COPD) in December 1993 with 
incidental note of fractures of the left 3rd and 7th ribs.

The veteran was seen in April 1994 for sinus pain and pressure 
with neck pain.  However, no evidence is of record showing 
treatment for any disorder of the jaw.  

The veteran was first seen for rectal bleeding in April 1994, 
with treatment throughout 1995 and in 1996 for hemorrhoids.  
In March 1996, the veteran underwent a sigmoidoscopy for 
rectal bleeding due to the hemorrhoids.  Subsequent or current 
treatment is not shown.  

Additional treatment for neck, head and chest pain is shown 
following a motor vehicle accident in December 1994.  The 
veteran's vehicle was noted to have been hit broadside on the 
driver's side of the car he was driving, which caused him to 
hit the back of his head on the car door jamb.  The veteran 
complained of headaches in addition to his neck and chest 
pain.  

While none of the above evidence shows treatment for any 
disorder related to service, VA treatment records show little, 
if any, current symptoms of service-connected disability.  A 
VA examination report of August 1996 shows that the veteran 
reported a several-month history of chest pain, described as 
very sharp, localized, and anterior which occurs at rest, and 
lasts a couple of minutes and increases with inspiration.  The 
medical examiner's impression was that the veteran had low 
back pain, but that he was experiencing "no significant 
general medical problems."  

A VA examination report of December 2000 similarly shows 
current back disability, from December 1990, without relation 
to the veteran's prior military service several decades 
earlier.  The impression was spinal stenosis with slight 
degenerative disk disease, with x-ray evidence of second 
degree spondylolisthesis at L4-5 with a defect on the pars 
interarticularis at this level, as well as generalized 
osteoporosis and slight degenerative disc disease at L4-5 and 
L5-S1.  

In summary, the above medical evidence, including the August 
1953 service medical record, the reconstructed service medical 
records from SGO reports dated from 1950 to 1953, the private 
treatment records dated from 1990 to the present, the recent 
VA treatment records, and the VA examination reports and 
medical nexus opinions show no disorder or the jaw, and 
disorders of the back, neck and chest first shown many years 
after service, without any relation to the veteran's prior 
military service.  

Although the veteran asserts and testified that his combat 
injuries in service were much more severe than VA has 
recognized, his assertions are contradicted by multiple 
sources, including a report of medical examination at 
discharge in August 1953, the SGO reports dated from 1950 to 
1953, as well as the post-service private and VA medical 
records and opinion evidence which tends to show that these 
disorder were not incurred in service, but, rather, many 
years or decades later.  For these reasons the Board finds 
that the veteran's assertion of having received treatment for 
back, jaw, neck and chest injuries are not credible, and that 
the evidence does not document any continuing low back, jaw, 
neck or chest symptomatology from 1953 to approximately 
1990-several decades later.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997).  The salient point is that the 
more credible evidence of record, including the existing 
service medical records, SGO records, as well as the VA and 
private treatment records, demonstrates a clinical picture at 
odds with the veteran's unsupported lay version of events 50 
years ago.  

In finding so, all due respect is given to the fact of the 
veteran's honorable service to his nation, which included 
combat during the Korean Conflict.  However, claims for 
service connection and increased compensation must be 
supported by credible and medical evidence.  Caluza, supra.  
Additionally, the Board gives all due weight to the veteran's 
July 2002 sworn Travel Board testimony.  While he may be 
considered competent to provide evidence of observable 
symptoms, he is not competent to attribute any symptom to a 
given diagnosis.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  In summary, the Board finds that the veteran's lay 
opinion of medical diagnosis, pathology, and etiology is less 
probative than the weight of the remaining medical evidence 
of record which tends to show no back, jaw, neck or chest 
injuries in service, or until many years later, without 
relation to his prior honorable active military service.




Increased Ratings in General.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  When making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Pilonidal Cyst.

The veteran's service-connected pilonidal scar has been rated 
under Diagnostic Code 7804 for superficial scars which are 
painful and tender on objective examination.  This is the 
maximum rating for tender scars under Diagnostic Code 7804, 
or any other applicable Diagnostic Code.  While some of the 
criteria for other scar-related skin disorders were changed, 
effective from August 30, 2002, this is of no prejudice to 
the veteran on appeal.  Under the criteria in effect prior to 
August 30, 2002, a 10 percent disability rating for 
superficial scars requires that they be poorly nourished, 
with repeated ulceration, 38 C.F.R. § 4.118, Code 7803; or 
that they be tender and painful on objective demonstration, 
38 C.F.R. § 4.118, Code 7804.  Scars may also be rated based 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805, but that provision does not 
apply to this case as the veteran's service-connected scar is 
between his upper buttocks.

As relevant to the current case, the revised rating criteria 
for skin disabilities provide for a 10 percent rating for 
superficial scars which are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804.  Superficial unstable 
scars are also rated as 10 percent disabling under revised 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Pursuant to the revised Diagnostic Code 7805, other 
scars are rated on limitation of function of the affected 
part.  

All recent VA examinations show little if any physical or 
objective residual of the site of the veteran's service-
connected pilonidal cyst, which was drained over 50 years ago 
and considered not major at that time.  On VA examination in 
December 2000, the veteran was found to have a flat, linear, 
well-healed scar between the buttocks.  However, there was no 
swelling, irritation, redness, infection or drainage, and no 
other medical evidence refutes this paucity of findings.  
Furthermore, the January 2001 VA examiner's opinion was that 
while the veteran may report some tenderness surrounding the 
area of the 1951 pilonidal cystectomy, his complaints were 
thought not to "coincide with the physical findings observed 
during his [VA] evaluation" in December 2000.  See January 
2001 VA examiner's opinion and addendum to VA examination 
report of December 2000.  The import of this medical opinion 
statement is obvious-the veteran's complaints are 
exaggerated.  

It must also be noted that the January 2001 VA opinion 
statement is supported by earlier VA examination evidence: on 
VA examination in August 1996, the status post excision of a 
pilonidal cyst was found to be manifested by a well-healed 
scar with no inflammation and no evidence of abscess 
formation, redness, or tenderness.  It was felt that the area 
was "perfectly well healed," and that the veteran seemed 
"unduly sensitive" when the area was touched.  The 
examiner's conclusion was that there was no evidence of any 
recurrence at this time.  

The Board finds that the evidence of record includes no basis 
for an evaluation in excess of 10 percent for the veteran's 
service-connected pilonidal cyst scar, under the previous or 
current rating criteria.  Due to the location of the 
scarring, there is no associated limitation of function so as 
to permit a higher evaluation.  The veteran 


is already in receipt of a 10 percent rating for the scar, 
and the rating criteria provide for no higher rating for a 
painful scar.  The scar is not shown to be ulcerated or 
unstable, but even if it were, the appropriate diagnostic 
code provides for no more than a 10 percent rating.  
Accordingly, with no basis for an evaluation in excess of 10 
percent of record, the claim on appeal is denied as against 
the weight of the medical evidence of record. 


Increased Rating for Left Eye Corneal Scar.

The RO has evaluated the veteran's left eye corneal scar as 
noncompensable under the provisions relating to diseases of 
the eye and impairment of central visual acuity.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  Combined ratings for 
disabilities of the same eye should not exceed the rating for 
total loss of vision of that eye, unless there is enucleation 
or a serious cosmetic defect added to the total loss of 
vision.  38 C.F.R. § 4.80.  

An evaluation between 10 and 100 percent will be assigned for 
unhealed injuries to the eye pursuant to Diagnostic Code 
6009, which is based on impairment of visual acuity or field 
loss, pain, rest requirements or episodic incapacity.  An 
additional rating of 10 percent is awarded during continuous 
active pathology.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  

The veteran asserts that his service-connected left eye 
corneal scar has increased in severity so as to warrant a 
compensable evaluation.  In written statements and by his 
sworn testimony he asserts that his left eye vision has 
decreased as a result of his service-connected left eye 
corneal scar.  At his Travel Board hearing before the 
undersigned member of the Board, the veteran specifically 
asserted that he has eye problems which are only manifest in 
the left eye, and not the right, and that this fact warrants 
an increased and compensable evaluation.  After a careful 
review of the evidence of record, the Board finds no medical 
support for the veteran's lay assertions and sworn testimony 
regarding his left eye diagnosis, pathology and etiology.  

VA and private treatment records show bilateral cataracts, 
with bilateral decreased vision, without relation to his 
service-connected left eye corneal scars, or any incident in 
service 50 years ago.  Thus, these findings directly 
contradict the veteran's sworn Travel Board hearing 
testimony.  

Specifically, on VA examination in July 1996 the veteran was 
found to have two small corneal scars in the left cornea 
which could be seen only on slit lamp examination.  No other 
residuals of service-connected disability were identified.  
The veteran's uncorrected visual acuity was noted to be 20/25 
in the right eye, and 20/70 in the left eye. 

VA examinations in January 2000 and December 2000 revealed a 
small corneal scar secondary to the injury in 1950, as well 
as mild cataracts bilaterally, and mild blepharitis 
bilaterally.  In January 2000, while the veteran's 
uncorrected visual acuity was 20/80 in the right eye and 
20/30 in the left, on VA examination in December 2000, visual 
acuity was 20/200 in the right eye and 20/25 in the left eye, 
respectively.  

A January 2001 VA addendum clarified that the veteran's left 
lower eyelid irritation, diagnosed as a mild blepharitis of 
both the right and left eyelids, is not related to his 
service-connected left eye corneal scar.  

The above evidence not only contradicts the veteran's Travel 
Board hearing testimony, but it clearly shows that the 
veteran has significantly decreased right eye visual 
impairment due to bilateral mild cataracts, not related to 
service, with no active pathology regarding his service-
connected left eye corneal scars.  Putting aside the question 
of whether the veteran has any current active left eye 
pathology, the Board adds that a compensable rating would not 
be warranted for the veteran's left eye corneal scars even if 
they were rated on the basis of his visual acuity.  The eye 
examination findings, right eye vision of 20/200 and left eye 
vision of 20/25 on most recent VA examination, warrant a 
noncompensable evaluation under Diagnostic Code 6079.  To 
warrant a 10 percent evaluation based on impairment of visual 
acuity, vision in the service-connected eye would have to be 
20/50 or worse, which is not shown at any time during the 
appeal period.  

The Board notes that the veteran's shell fragment wound 
corneal scar is rated as analogous to Diagnostic Code 6009, 
unhealed  injury of the eye.  In the present case, however, 
the eye injury is not unhealed.  As noted on recent 
examination for rating purposes, the only residuals were a 
corneal scar and a foreign body sensation in the eye.  No 
other objective eye symptomatology has been attributed to the 
shell fragment wound.  Under these circumstances, the Board 
finds that a minimum 10 percent rating is not warranted for 
chronic residuals of an unhealed eye injury.  There is also 
no indication in the record of pain, the need for rest or 
episodic incapacity.  Under the circumstances of this case, 
the basis for a compensable evaluation for left eye corneal 
scars has not been presented.  As the preponderance of the 
evidence is against the claim, an increased evaluation is 
denied.


Closing

The Board has also considered whether the evidence supports 
the assignment of an extra-schedular rating or ratings, but 
finds that it does not.  In exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, there 
has been no showing that the veteran's service-connected 
pilonidal cyst residuals or left eye corneal scars have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating these disabilities.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The Board emphasizes that the Court has held that lay persons 
are not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, to the extent that the 
veteran's written contentions and sworn Travel Board hearing 
testimony are offered for reasons which require medical 
knowledge under the Court's holding in Grottveit, this 
evidence fail to support the claims-especially in light of 
the medical evidence which clearly weighs against the claims.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
veteran's statements and testimony, to the effect that he 
believes he has a current jaw disorder, or that his current 
back, neck, chest, or bilateral eye disorders are due to 
service, or to the severity of inservice injuries or 
surgeries not otherwise demonstrated, attempt to advance 
various medical conclusions each of which is contradicted by 
all other medical evidence of record, including the medical 
opinions of qualified VA examiners, the Board places little 
value on them.  Rather, a preponderance of the evidence of 
record is against the claims, as detailed above.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against each of the claims on appeal, as set 
forth above, and, therefore, reasonable doubt is not for 
application, and the claims on appeal are denied.  


ORDER

Service connection is denied for a low back disorder, claimed 
as a residual of inservice surgery for the removal of a 
service-connected pilonidal cyst.  

Service connection is denied for disorders of the jaw, neck 
and chest, claimed as residuals of a shell fragment wound.  

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected pilonidal cyst is denied.  

The claim of entitlement to an increased (compensable) rating 
for left eye corneal scars, residuals of a shell fragment 
wound, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

